Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-03-24, 2019-07-30, and 2020-10-14 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The limitation “machine leaning” should be changed to read “machine learning” in the following locations:
Claim 1 Line 5
Claim 6 Line 5
Claim 6 Line 7
Claim 14 Line 9
Claim 16 Line 6
Claim 16 Line 8
Claim 18 Line 7
Claim 19 Line  6
Claim 19 Line 8
Dependent claims 2-13, 15-17, and 19-20 are objected to because they inherit the deficiencies of their base claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0344910 A1) in view of Okanohara et. al. (US 2016/0217388 A1; hereinafter Okanohara).
As per Claim 1, Wu teaches a method, comprising (Wu, Para [0010], discloses “In some exemplary embodiments, a continuous provisioning method”)
training a machine learning model (Wu, Para [0032] Lines 9-11, discloses: “Model trainer 204 trains one or more machine learning models using the training data”).
obtaining metadata corresponding to the machine learning model (Wu, Para [0034] Lines 3-9, discloses: “In some exemplary embodiments, the model trainer 204 and the model updater 202 can each store models in a hierarchical structured format with associated meta-data. The model trainer 204 and the model updater 202 can also store the models in a serialized binary format or in a standard portable structured format.”  Here, Wu discloses storing metadata corresponding to the machine learning model.  In order to the metadata to be stored, it must be obtained in the first place, as one cannot store something before one receives it.  Therefore, Wu discloses obtaining metadata corresponding to the machine learning model.)
(Wu, Para [0033] Lines 1-5, discloses:  “In an exemplary embodiment, model updater 202 retrieves the most recent data points from the global data stream. The model updater 202 updates or revises one or more machine learning models relevant to the most recent retrieved data points.”  Here, Wu discloses a “model updater”.  “Revising” a machine learning model based on data points is a reference to re-training, as training involves revising the weights of a model based on a set of training data points.  In order for the re-training program to be able to run on the computer, it must have first been “obtained” by the computer running it.)
and generating a machine learning model package comprising the machine learning model and the metadata (Wu, Para [0034] Lines 3-9, discloses: “In some exemplary embodiments, the model trainer 204 and the model updater 202 can each store models in a hierarchical structured format with associated meta-data. The model trainer 204 and the model updater 202 can also store the models in a serialized binary format or in a standard portable structured format.”  Here, Wu discloses that metadata is saved along with the machine learning model.  Wu, Para [0037] Lines 1-3, discloses:  “In some exemplary embodiments, model container builder 208 packages a small machine learning model in a single model container.”  Here, Wu discloses a machine learning model package (“model container”), which comprises the machine learning model, which as shown above, comprises the metadata.)
However, Wu does not explicitly teach wherein the re-training program can be used to re-train the machine learning model in a run-time environment of a target application; generating a model execution script for executing the machine learning model; and generating 
Okanohara teaches wherein the re-training program can be used to re-train the machine learning model in a run-time environment of a target application (Okanohara, Para [0017] Lines 27-40, discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206.”  Here, Okanohara discloses an “update module” that updates the model if predictions are not sufficiently accurate.  From this, it is clear that “update” means to “re-train”.  Note that in Okanohara Figure 2, the update module 218 is part of the machine learning model 206.  Okanohara, Para [0019], discloses:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.  Here, Okanohara discloses that the “edge device” executes the machine learning model.  The application running on the “edge device” is a “target application”, and the “update module” is part of the “machine learning model” that is running on this “target application”.  Therefore, the re-training program can be used to re-train the machine learning model in a run-time environment of a target application.)
generating a model execution script for executing the machine learning model (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).
and generating a machine learning model package comprising the model execution script, and the re-training program (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).  Okanohara, Para [0017] Lines 27-40, discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206.”  Here, Okanohara discloses an “update module” that updates the model if predictions are not sufficiently accurate.  From this, it is clear that “update” means to “re-train”.  Note that in Okanohara Figure 2, the “machine learning model 206” is actually a package, as it contains multiple components 210-218:  the executable component 210, structural metadata 212, context metadata 214, results log 216, update module 218).
Wu and Okanohara are analogous art because they are in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package of Wu, with the machine learning model package on a heterogeneous edge device of Okanohara. The modification would have been obvious because one of ordinary skill in the art would be motivated to achieve more accurate prediction results as the learning environment changes (Okanohara [0017] Last Sentence:  “A local model 206 may be trained based on a specific environment to provide better results in that specific environment than the global model 206 provides.”)

	As per Claim 6, the combination of Wu and Okanohara teaches the method of claim 1 as shown above.  Wu also teaches further comprising transmitting the machine learning model package to a client computer (Wu, Para [0026], discloses:  “The continuous provisioning system 102, utilizing the model container builder 208, publishes the generated model containers to the global container registry 210. In response to publishing the model containers, the continuous provisioning system 102, utilizing the model container provisioning tool 212 deploys the model container to one or more serving nodes of the serving node cluster 214.”  Here, Wu discloses transmitting the machine learning model package (“deploys the model container”) to a client computer.  In this action, the “one or more serving nodes” are functioning as “client computers”, as they are on the receiving end of data from the system.)
	However, Wu does not explicitly teach client computer that can invoke the target application (Okanohara, as established above in Claim 1, discloses an application running on an “edge device” as a target application in Para [0019]:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.)
wherein the client computer: obtains the machine learning model, the metadata, and the model execution script from the machine learning model package; (Okanohara, Para [0017], discloses that the machine learning model contains all these components.  Okanohara, Para [0017] Lines 26-29, discloses the model and execution script:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 19, discloses metadata:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions). The structural metadata 212 may include any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning, as will be discussed further below. The machine learning model 206 may also include context metadata 214 (e.g., data collection environment, model history, model stability), which may describe the contextual situation in which the model has been or is operating. In an example embodiment, context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment, and/or in an indoor environment or an outdoor environment.”  In order to use the contents of the package, one must “obtain” the contents from within the package.  Thus, the client computer obtains these from the package.)
identifies inputs of the machine leaning model based on the metadata;  (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 8, discloses:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions).”  Here, Okanohara discloses that the input variables can be identified by the metadata.)
obtains input data; (Okanohara, Para [0019], discloses:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”).
(Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”)

As per Claim 7, the combination of Wu and Okanohara teaches the method of claim 6 as shown above, as well as wherein the model execution script: obtains input from the target application or a data analytics wrapper; (Okanohara, Para [0019], discloses:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.  Here, Okanohara discloses obtaining input from the target application that is running on the edge device.)
conditions the input into a format that can be used by the machine learning model (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Here, Okanohara discloses “process the collected data as inputs”, meaning that the collected data is input into the machine learning model, and therefore must have been put into a format that can be used by the machine learning model.)
inputs the input into the machine learning model; (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”)
obtains output from the machine learning model; (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”)
renders the output into a format that can be read by the data analytics wrapper or the target application; (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  It is clear from Okanohara that the output can be read by the target application running on the edge device, as the output is subsequently used to make decisions, as shown in Okanohara Para [0032]:  “A result is output based on the analysis of the model (block 506). For example, the executable component 210 makes a prediction based on a global model 206 that recommending a lottery ticket will most likely cause a purchase of the lottery ticket.”)
and transmits the output to the data analytics wrapper or the target application. (Okanohara, Para [0032] Lines 9-11 discloses:  “In an example embodiment, the communication module 102 may suggest the item based on the result output from the model, for example, on a digital display screen.”  Here, the output is transmitted to the target application on the edge device, via display screen.)

As per Claim 9, the combination of Wu and Okanohara teaches the method of claim 6 as shown above, as well as wherein the client computer maps the inputs of the machine learning model with the input data based on the metadata (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 8, discloses:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions).”  Here, Okanohara discloses that the input variables can be identified by the metadata.  Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Here, Okanohara discloses that collected data is processed as inputs to the machine learning model.)

As per Claim 10, the combination of Wu and Okanohara teaches the method of claim 6 as shown above, as well as wherein the metadata comprises one or more of. a model identifier; a model name; a model description; a model type; a machine learning algorithm type; a model version; a model input; a model output; a model input type; a model output type; a pre-processing/conditioning program name; a post-processing program name; a time of model creation; a model execution script identifier; a re-training program name; a model author; or a modification time.  (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 2, discloses that the metadata may include the model type:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network)”).

As per Claim 14, Claim 14 is a system claim corresponding to method Claim 1.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  (Wu, Para [0011], discloses: “a memory and at least one processor configured to execute”.  Wu, Para [0012], discloses:  “a non-transitory computer readable recording medium including a program”).  Claim 14 is rejected for the same reasons as Claim 1.

As per Claim 16, Claim 16 is a system claim corresponding to method Claim 6.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  Claim 16 is rejected for the same reasons as Claim 6.

As per Claim 17, Claim 17 is a system claim corresponding to method Claim 7.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  Claim 17 is rejected for the same reasons as Claim 7.

As per Claim 18, Claim 18 is a non-transitory computer-readable medium claim corresponding to method Claim 1.  The difference is that it recites a non-transitory computer-readable medium and one or more processors.  (Wu, Para [0011], discloses: “a memory and at least one processor configured to execute”.  Wu, Para [0012], discloses:  “a non-transitory computer readable recording medium including a program”).  Claim 18 is rejected for the same reasons as Claim 1.)

As per Claim 19, Claim 19 is a non-transitory computer-readable medium claim corresponding to method Claim 6.  The difference is that it recites a non-transitory computer-readable medium and one or more processors.  Claim 19 is rejected for the same reasons as Claim 6.

As per Claim 20, Claim 20 is a non-transitory computer-readable medium claim corresponding to method Claim 7.  The difference is that it recites a non-transitory computer-readable medium and one or more processors.  Claim 20 is rejected for the same reasons as Claim 7.

Claims 2, 3, 5, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu and Okanohara in view of Hussey et. al. (US 2017/0103192 A1; hereinafter Hussey).
As per Claim 2, the combination of Wu and Okanohara teaches the method of claim 1.  Wu teaches a machine learning model file corresponding to the machine learning model, in the machine learning model package.  (Wu, Para [0037] Lines 1-3, discloses:  “In some exemplary embodiments, model container builder 208 packages a small machine learning model in a single model container.”  Here, Wu discloses a machine learning model package (“model container”), which comprises the machine learning model file (“small machine learning model”).  As the machine learning model is stored in the package, it is a file.  Even if the machine learning model is a folder comprising multiple files, for a computer a folder is still a type of file.)
However, the combination of Wu and Okanohara does not teach further comprising encrypting a machine learning model file corresponding to the machine learning model, wherein the machine learning model in the machine learning model package is an encrypted version of the machine learning model file.
Hussey teaches further comprising encrypting a [machine learning model] file [corresponding to the machine learning model, wherein the machine learning model] in the [machine learning model] package, thereby producing an encrypted version of the [machine learning model] file.  (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu and Okanohara above established a software package, comprising a machine learning model in a machine learning model package.)
Wu, Okanohara, and Hussey are analogous art because they are in the field of endeavor of software applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu and Okanohara, with the encryption of package files of Hussey. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the security of the application. (Hussey [0037] Last Sentence:  “Encryption is a process of encoding information in such a way that only authorized parties can read it.”)

As per Claim 3, the combination of Wu and Okanohara teaches the method of claim 1.  Wu teaches a metadata file that comprises the metadata corresponding to the machine learning model, wherein the metadata is in the machine learning model package. (Wu, Para [0034] Lines 3-9, discloses: “In some exemplary embodiments, the model trainer 204 and the model updater 202 can each store models in a hierarchical structured format with associated meta-data. The model trainer 204 and the model updater 202 can also store the models in a serialized binary format or in a standard portable structured format.”  Here, Wu discloses that metadata is saved along with the machine learning model.  Wu, Para [0037] Lines 1-3, discloses:  “In some exemplary embodiments, model container builder 208 packages a small machine learning model in a single model container.”  Here, Wu discloses a machine learning model package (“model container”), which comprises the machine learning model, which as shown above, comprises the metadata.  As the metadata is stored in the package, it is contained in a file.)
However, the combination of Wu and Okanohara does not teach further comprising encrypting a metadata file that comprises the metadata corresponding to the machine learning model, wherein the metadata in the machine learning model package is an encrypted version of the metadata file.
Hussey teaches further comprising encrypting a [metadata] file [that comprises the metadata corresponding to the machine learning model, wherein the metadata] in the [machine learning model] package thereby producing an encrypted version of the [metadata] file (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu and Okanohara above established a software package, comprising metadata of a machine learning model in a machine learning model package.)

As per Claim 5, the combination of Wu and Okanohara teaches the method of claim 1.  Okanohara teaches the model execution script in the machine learning model package.  (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).  Here, Okanohara discloses a model execution script (“executable component”).  Note that in Okanohara Figure 2, the “machine learning model 206” is actually a package, as it contains multiple components 210-218:  the executable component 210, structural metadata 212, context metadata 214, results log 216, update module 218).
 However, the combination of Wu and Okanohara does not teach further comprising encrypting the model execution script, wherein the model execution script in the machine learning model package is an encrypted version of the model execution script.
Hussey teaches further comprising encrypting the [model execution script, wherein the model execution script] in the [machine learning model] package thereby producing an encrypted version of the [model execution] script. (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project, including a script (“source code”).  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu and Okanohara above established a software package, comprising a model execution script in a machine learning model package.)

As per Claim 8, the combination of Wu and Okanohara teaches the method of claim 1.  Okanohara teaches obtaining the machine learning model, the metadata, and the model execution script from the machine learning model package. (Okanohara, Para [0017], discloses that the machine learning model contains all these components.  Okanohara, Para [0017] Lines 26-29, discloses the model and execution script:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 19, discloses metadata:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions). The structural metadata 212 may include any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning, as will be discussed further below. The machine learning model 206 may also include context metadata 214 (e.g., data collection environment, model history, model stability), which may describe the contextual situation in which the model has been or is operating. In an example embodiment, context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment, and/or in an indoor environment or an outdoor environment.”  In order to use the contents of the package, one must “obtain” the contents from within the package.  Thus, the client computer obtains these from the package.)
However, the combination of Wu and Okanohara does not teach wherein obtaining the machine learning model, the metadata, and the model execution script comprises decrypting an encrypted machine learning model file, an encrypted metadata file, and an encrypted model execution script from the machine learning model package.
Hussey teaches wherein obtaining the [machine learning model, the metadata, and the model execution script] files comprises decrypting encrypted [machine learning model file, an encrypted metadata file, and an encrypted model execution script] files from the [machine learning model] package. (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu and Okanohara above established a software package, comprising a machine learning model, metadata, and execution script in a machine learning model package.  Hussey, Para [0048], discloses:  “Before any encrypted file is accessed by a tool, the contents of an encrypted file must be decrypted. Encryption/decryption module 404 can perform this function using key K.”  Here, Hussey discloses that before any file in the package is used, it must be decrypted.)

As per Claim 12, the combination of Wu and Okanohara teaches the method of claim 1.  Okanohara teaches re-training program in the machine learning model package.  (Okanohara, Para [0017] Lines 27-40, discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206.”  Here, Okanohara discloses an “update module” that updates the model if predictions are not sufficiently accurate.  From this, it is clear that “update” means to “re-train”.  Note that in Okanohara Figure 2, the “machine learning model 206” is actually a package, as it contains multiple components 210-218:  the executable component 210, structural metadata 212, context metadata 214, results log 216, update module 218).
However, the combination of Wu and Okanohara does not teach further comprising encrypting the re-training program, wherein the re-training program in the machine learning model package is an encrypted version of the re- training program.
Hussey teaches further comprising encrypting the [re-training] program, wherein the [re-training] program in the [machine learning model] package is an encrypted version of the [re-training] program.  (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu and Okanohara above established a software package, comprising a re-training program in a machine learning model package.)

As per Claim 15, Claim 15 is a system claim corresponding to method Claim 2.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  (Wu, Para [0011], discloses: “a memory and at least one processor configured to execute”.  Wu, Para [0012], discloses:  “a non-transitory computer readable recording medium including a program”).  Claim 15 is rejected for the same reasons as Claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu and Okanohara in view of Sriparasa (“JavaScript and JSON Essentials”).
As per Claim 4, the combination of Wu and Okanohara teaches the method of claim 1.  However, the combination of Wu and Okanohara does not teach wherein the metadata file corresponds to a JavaScript Object Notation (JSON) schema.
Sriparasa teaches wherein the metadata file corresponds to a JavaScript Object Notation (JSON) schema. (Sriparasa, Page 4, discloses using JSON for metadata: “On the same line as dependency managers, JSON is also used to store metadata for software projects”. Sriparasa, Page 5, discloses elements of a JSON schema:  “In the config.json file, we store the metadata as a JSON object. We are specifying important information such as the project name, the environment of the project (which varies based on the server that the file is located on), any classes that have to be autoloaded during bootstrapping the application, and any classes or folders that we would want to exclude”)
Wu, Okanohara, and Sriparasa are analogous art because they are in the field of endeavor of software applications.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu and Okanohara in view of Saputra et al. (“A Metadata Approach for Building Web Application User Interface”; hereinafter Saputra).
As per Claim 11, the combination of Wu and Okanohara teaches the method of claim 1.  Okanohara teaches a model execution script. (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).  Here, Okanohara discloses a model execution script (“executable component”)).
However, the combination of Wu and Okanohara does not teach wherein the model execution script includes a user interface that is configured based on the metadata.
Saputra teaches wherein the [model execution] script includes a user interface that is configured based on the metadata (Saputra, Abstract Lines 1-6, discloses:  “In building a web application, a special attention is given on how the user interface is created. Although it seems that there are millions of ways in building web application user interfaces, experienced web application developers are usually familiar with particular “patterns”. Nevertheless, user interfaces are often still developed from scratch, even if they are built based on existing applications. This makes web application user interface development a repetitive job. Furthermore, changes on the user interfaces often require a lot of work. This paper explores metadata as an approach to store the elements of user interfaces, so that the elements can be managed dynamically without having to go through the codes.”  Here, Saputra discloses a software application with a user interface (“web application…user interface is created”).  Saputra also discloses that the user interface is configured based on metadata (“metadata as an approach to store the elements of user interfaces, so that the elements can be managed dynamically”).
Wu, Okanohara, and Saputra are analogous art because they are in the field of endeavor of software applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu and Okanohara, with the metadata-configured UI of Saputra. The modification would have been obvious because one of ordinary skill in the art would be motivated to save on development and testing costs by avoiding a code rebuild and deployment for a UI update. (Saputra, Abstract Lines 1-6:  “In building a web application, a special attention is given on how the user interface is created. Although it seems that there are millions of ways in building web application user interfaces, experienced web application developers are usually familiar with particular “patterns”. Nevertheless, user interfaces are often still developed from scratch, even if they are built based on existing applications. This makes web application user interface development a repetitive job. Furthermore, changes on the user interfaces often require a lot of work. This paper 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu and Okanohara in view of Boomer (“Predicting Production Using a Neural Network (Artificial Intelligence Beats Human Intelligence)”.
As per Claim 13, the combination of Wu and Okanohara teaches the method of claim 1.  However, the combination of Wu and Okanohara does not teach wherein the target application comprises an exploration and production sector software system.
Boomer teaches wherein the target application comprises an exploration and production sector software system. (Boomer, Abstract, discloses:  “Petroleum professionals, that is engineers and geoscientist, routinely make recommendations to drill wells. This process requires the generation of a production profile, oil producing rate versus time, which is a key component in the final economic decision of whether or not to drill the well. The success of the drilling program, and possibly the professional's career, rests, to a high degree, upon the accuracy of this predicted production profile. The more accurate this prediction the more certain the economic value of the recommended drilling location. This paper looks at this predictive process as used in the Vacuum Field of New Mexico. It explores the predictive methods used in the past and reports on their accuracy. A new method, using artificial intelligence, is presented which improves upon the accuracy of this process.”  Here, Boomer discloses an artificial intelligence application (“target application”) that is part of an exploration and production sector software system (“production profile” for a “drilling location”)).
Wu, Okanohara, and Boomer are analogous art because they are in the field of artificial intelligence.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu and Okanohara, with the exploration and production software system of Boomer. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase return on investment (Boomer, Abstract:  “The more accurate this prediction the more certain the economic value of the recommended drilling location… A new method, using artificial intelligence, is presented which improves upon the accuracy of this process”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sirosh et. al. (US 2016/0148115 A1) discloses converting a machine learning model into an application and deploying the model along with code for invoking the machine learning model
Szeto et. al. (US 2017/0124487 A1) discloses deploying a machine learning model, and tracking versions of the model as it is re-trained over time, with the ability to roll back to the previous deployed model

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126       
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126